  Case 4:19-cv-04365 Document 1 Filed on 11/06/19 in TXSD Page 1 of 15



                   IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

KAMLESH BHAKTA AND BHAGVATI BHAKTA D/B/A
ALMEDA INN,

PLAINTIFFS,

vs.                                                  CIVIL ACTION NO.
                                                     JUDGE_________________________

WESTCHESTER SURPLUS LINES
INSURANCE COMPANY

DEFENDANT.

                      PLAINTIFF’S ORIGINAL COMPLAINT
                           JURY TRIAL DEMANDED

      COME NOW, KAMLESH AND BHAGVATI BHAKTA D/B/A ALMEDA

INN (hereinafter, referred to as Plaintiffs), and files this, their Original Complaint, and

for causes of action against WESTCHESTER SURPLUS LINES INSURANCE

COMPANY (“WESTCHESTER”) (hereinafter, referred to as “Defendant”) would show

unto the Court and the jury the following:

                      PARTIES AND SERVICE OF PROCESS

       1.      Plaintiffs KAMLESH AND BHAGVATI BHAKTA own the property

located at 13612 Almeda Road, Houston, Texas 77053 that is the subject of this lawsuit

and is situated in Harris County, Texas.

       2.      Defendant, WESTCHESTER is a foreign insurance company registered to

engage in the business of insurance in the State of Texas. Westchester Surplus Lines

Insurance Company is domiciled in the State of Georgia. This Defendant may be served

with personal service by a process server, by serving its Attorney for Service, Saverio




                                             1
  Case 4:19-cv-04365 Document 1 Filed on 11/06/19 in TXSD Page 2 of 15



Rocco, Assistant General Counsel, Chubb Companies, 436 Walnut Street, Philadelphia,

Pennsylvania, 19106-3703.

                               STATUTORY AUTHORITY

        3.      This suit also brought in part, under the Texas Insurance Code, Sections

541.051 et seq., 541.151 et seq., 542.051 et se., and Tex. Civ. & Rem. Code Section

38.01 et seq.

                                      JURISDICTION

        4.      This Honorable Court maintains subject matter jurisdiction over this

matter, pursuant to 28 U.S.C. § 1332, based on complete diversity of citizenship between

the parties. The amount in controversy exceeds the minimum jurisdictional limits.

                                           VENUE

        5.      This Honorable Court maintains venue under 28 U.S.C. § 1391(b)(2),

being the judicial district of the location of the property that is the subject of this action.

                      NOTICE AND CONDITIONS PRECEDENT

        6.      Defendant has been provided written notice of the claims made by

Plaintiffs in this complaint, including a statement of Plaintiffs’ actual damages and

expenses in the manner and form required by Tex. Ins. Code § 542A.003.

        7.      All conditions precedent necessary to maintain this action and in order to

maintain claim under the insurance policy in question have been performed, occurred, or

have been waived by Defendant.

                                            FACTS

        8.      This lawsuit arises out of the following transactions, acts, omissions,

and/or events. Hurricane Harvey struck South Texas on August 25, 2017 and caused




                                                2
  Case 4:19-cv-04365 Document 1 Filed on 11/06/19 in TXSD Page 3 of 15



catastrophic damage throughout the region for several days. On or about August 26,

2017, Plaintiffs’ property sustained damages as a result of Hurricane Harvey winds and

rain over five consecutive days.

       9.      Plaintiffs hired Stevephen Lott of Integrity Claims, LLC to assist them

with the claim. Mr. Lott inspected the property for damages from Hurricane Harvey.

After inspecting the property, Mr. Lott determined that there was extensive wind damage

to the property.

       10.     Plaintiffs submitted a claim to Defendant, WESTCHESTER, pursuant to

the contract of insurance, for damages to the property as a result of Hurricane Harvey and

asked Defendant WESTCHESTER to honor its contractual obligations and cover the cost

of repairs to the property.

       11.     Defendant, WESTCHESTER, accepted the Plaintiffs’ claim and assigned

claim number KY17K2267463.

       12.     Defendant, WESTCHESTER assigned Vericlaim, Inc. to inspect,

investigate, evaluate the claim, assess the damages to the property, and communicate

with the Plaintiffs as to coverage under the policy.

       13.     Vericlaim, Inc. on behalf of Defendant, WESTCHESTER then assigned

adjuster Randy Johnson to inspect, investigate, evaluate the claim, assess the damages to

the property, and communicate with the Plaintiffs as to coverage under the policy.

       14.     Randy Johnson performed an inspection of the subject insured property on

or about October 24, 2017.         Mr. Johnson provided an estimate to Plaintiffs dated

December 13, 2017 which under-estimated the replacement cost of Plaintiffs’ covered




                                             3
  Case 4:19-cv-04365 Document 1 Filed on 11/06/19 in TXSD Page 4 of 15



damages at $72,305.98.        Mr. Johnson’s estimate misrepresented the true value of

Plaintiffs’ covered loss.

       15.        Even though the property had sustained extensive damages from the

storm, Johnson ignored wind created damages to the property. Johnson completed a

results oriented, unreasonable inspection, failed to document all the covered wind

damages to the property. Mr. Johnson ignored facts supporting coverage and improperly

denied Plaintiffs’ damages.

       16.        Plaintiffs did not agree with Mr. Johnson’s assessment of the damages to

their property.

       17.        Plaintiffs notified Westchester of its disagreement and the claim was

reassigned to Marilyn Roberts for handling.           Marilyn Roberts retained IN-Line

Consulting to inspect the proporty, investigate the loss, and estimate the covered

damages, on behalf of Westchester.

       18.        Ryan Thistlethwaite of IN-Line Consulting inspected the property on

April 24, 2018.       Mr. Thislethwaite estimated the replacement cost of the covered

damages to be $91,473.38, continuing to under-value Plaintiffs’ claim and misrepresent

the amount of his covered damages.

       19.        Plaintiffs then retained Richard Clarke of Risk Protection Services to

inspect the insured’s property. Mr. Clarke’s inspection, observation of the building, and

review of the claim documents, led him to believe compromising wind damage occurred

to the roofing system during Hurricane Harvey, which allowed water to enter the

building’s second story units. He determined that these damages far exceeded the




                                              4
  Case 4:19-cv-04365 Document 1 Filed on 11/06/19 in TXSD Page 5 of 15



estimated values provided by Mr. Johnson and Mr. Thislethwaite. Mr. Clarke completed

an estimate with damages totaling $252,629.04.

        20.     Defendant, WESTCHESTER relied upon Mr. Johnson’s and Mr.

Thislethwaite’s inaccurate and unreasonable reports to deny the Plaintiffs’ covered

damages. Furthermore, Defendant, WESTCHESTER failed to accept or deny coverage

for the damages in writing within the statutory deadline.

        21.     Based on the improper, inadequate, and incomplete investigation of

WESTCHESTER, and its representatives, the Plaintiffs’ damages were only estimated at

$91,473.38.

        22.     To date Plaintiffs have yet to receive full payment on their Hurricane

Harvey claim.

        23.     Defendant, WESTCHESTER ignored the information provided by the

Plaintiffs,   their   public   adjuster,   and       Richard   Clarke.   Instead,   Defendant,

WESTCHESTER chose simply to only rely on the portions of its adjuster’s, consultant’s,

and vendors’ reports which supported the results-oriented investigation and coverage

decisions supporting denial of Plaintiffs’ claim.

        24.     Defendant, WESTCHESTER failed to perform its contractual obligation

to compensate Plaintiffs under the terms of the Policy.

        CAUSES OF ACTION AGAINST DEFENDANT, WESTCHESTER -
                   COUNT I - BREACH OF CONTRACT

        25.     Each of the foregoing paragraphs is incorporated by reference in the

following.

        26.     Plaintiffs and Defendant WESTCHESTER executed a valid and

enforceable written insurance contract providing insurance coverage to the insured



                                                 5
  Case 4:19-cv-04365 Document 1 Filed on 11/06/19 in TXSD Page 6 of 15



location at 13612 Almeda Road, Houston, Texas 77053. The policy provides coverage

for the peril of wind, hurricane and rain, such as those sustained during Hurricane

Harvey, among other perils.

       27.     All damages and loss to the Plaintiffs’ property were caused by the direct

result of a peril for which Defendant WESTCHESTER insured the Plaintiffs, pursuant to

the policy herein, specifically, the perils of hurricane, wind, and rain.

       28.     Defendant, WESTCHESTER sold the subject insurance policy to Plaintiff

insuring the subject insured property in its “as is” condition.

       29.     Plaintiffs suffered a significant loss with respect to the property at issue

and additional expenses as a result of the high winds and rain that occurred during

Hurricane Harvey.

       30.     Plaintiffs submitted a claim to Defendant, WESTCHESTER pursuant to

the contract of insurance for damages as a result of high winds and rain that occurred

during Hurricane Harvey.

       31.     Plaintiffs provided Defendant, WESTCHESTER, with proper notice of

damage to the exterior and interior of the subject insured property.

       32.     Defendant, WESTCHESTER ignored the information provided by the

public adjuster that supported coverage of Plaintiffs’ damage and chose to rely solely on

its own adjusters and consultant who did not inspect the property.

       33.     WESTCHESTER by and through its adjusters and representatives have

failed to properly evaluate the damages resulting from the covered cause of loss.




                                               6
  Case 4:19-cv-04365 Document 1 Filed on 11/06/19 in TXSD Page 7 of 15



        34.       WESTCHESTER by and through its adjusters and representatives failed to

retain the appropriate experts and/or consultants to evaluate the hurricane winds and

water damages to the subject property.

        35.       As of this date, WESTCHESTER by and through its adjusters and

representatives have failed to pay for the hurricane winds and water damages to

Plaintiffs’ property.

        36.       Plaintiffs have attempted on numerous occasions to obtain full and

complete payment for covered losses pursuant to the insurance policy.

        37.       Defendant, WESTCHESTER, acting through its agents, servants,

representatives and employees has failed to properly investigate, evaluate and adjust

Plaintiffs’ claim for benefits in good faith and has further failed to deal fairly with

Plaintiffs.

        38.       Defendant, WESTCHESTER has failed and refused to evaluate the

information and surrounding facts regarding Plaintiffs’ covered claim, choosing instead

to hide behind palpably incorrect assumptions and conclusions of its agents, employees

or consultants.

        39.       As of this date Defendant, WESTCHESTER continues to be in breach of

the contract.

        40.       WESTCHESTER ignored the information provided by Plaintiffs and their

public adjuster during the handling of the claim and did not make full payment to

indemnify Plaintiffs for the true covered damages.

        41.       WESTCHESTER failed to make full payment after receipt of the

additional information from Plaintiffs and their public adjuster.




                                             7
  Case 4:19-cv-04365 Document 1 Filed on 11/06/19 in TXSD Page 8 of 15



       42.     The mishandling of Plaintiffs’ claim caused a delay in Plaintiffs’ ability to

fully repair the Property, resulting in additional damages.

     COUNT II - VIOLATIONS OF THE TEXAS UNFAIR OR DECEPTIVE
                          PRACTICES ACT

       43.     Each of the foregoing paragraphs is incorporated by reference in the

following.

       44.     Defendant WESTCHESTER is an entity that is required to comply with

Tex. Ins. Code Sections 541.051; 541.060; 541.061; and 541.151. Defendant’s conduct

constitutes multiple violations of the Texas Unfair or Deceptive Practices Act.

       1.      Misrepresenting a material fact or policy provision relating to coverage at

               issue;

               a. Making an untrue statement of material fact. WESTCHESTER

                   through its agents, employees, or consultants prepared an estimate of

                   damages that was misleading as to the value of damages to the subject

                   property stating the total damages were only valued at $91,473.38.

               b. Failing to state a material fact necessary to make other statements

                   made not misleading, considering the circumstances under which the

                   statements were made.              WESTCHESTER through its agents,

                   employees, or consultants failed to advise Plaintiffs that it failed to

                   perform proper testing of the building and property in order to more

                   accurately investigate and evaluate the damages resulting from the

                   covered perils of hurricane, wind and rain.

               c. Making a statement in a manner that would mislead a reasonably

                   prudent   person    to   a       false   conclusion of   a   material   fact.



                                                8
 Case 4:19-cv-04365 Document 1 Filed on 11/06/19 in TXSD Page 9 of 15



                WESTCHESTER through its agents, employees, or consultants

                advised Plaintiffs and their public adjuster that it had investigated and

                evaluated the damages to the subject property resulting from the

                August 26, 2017 hurricane and concluded its coverage determination,

                thereby misleading the Plaintiffs to conclude that a proper and

                complete investigation had been performed.

      2.     Failing to attempt in good faith to effectuate a prompt, fair, and equitable

             settlement of a claim with respect to which the insurer’s liability had

             become reasonably clear. WESTCHESTER failed to consider reports

             provided by Plaintiffs’ and failed to utilize information in the reports that

             would support coverage of Plaintiffs’ damages.

      3.     Failing to promptly provide a reasonable explanation of the basis in the

             policy, in relation to the facts or applicable law, for the insurer’s denial of

             a claim. To date, Defendant has failed to provide a reasonable explanation

             of the basis of its denial of coverage for all of Plaintiffs’ damages.

      4.     Refusing to pay a claim without conducting a reasonable investigation

             with respect to the claim. WESTCHESTER through its agents, employees,

             or consultants failed to request its employees, agents, or consultants to

             perform proper testing of the building at the subject insured property in

             order to properly evaluate the extent and value of damages resulting from

             the Hurricane Harvey event of August 26, 2017.

      45.    Defendant’s unfair settlement practice in failing to conduct a proper and

thorough evaluation, failing to perform adequate testing of the building to more




                                            9
 Case 4:19-cv-04365 Document 1 Filed on 11/06/19 in TXSD Page 10 of 15



accurately investigate and evaluate the damages, failing to advise Plaintiffs that it had not

performed proper testing of the building and had not properly investigated and evaluated

the damages, and preparing both a misleading and inaccurate damage estimate resulted in

Defendant’s failure to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of the claims, even though Defendant’s liability under the policy was

reasonably clear, and constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. Tex. Ins. Code Sections 541.051,

541.060 and 541.061.

 COUNT III – VIOLATIONS OF THE PROMPT PAYMENT OF CLAIMS ACT

       46.      Each of the foregoing paragraphs is incorporated by reference here fully.

       47.      Defendant’s conduct constitutes multiple violations of the Texas Prompt

Payment of Claims Act - Tex. Ins. Code Chapter 542. All violations made under this

article are made actionable by Tex. Ins. Code Section 542.060.

       48.      Specifically, Defendant failed to accept or reject Plaintiffs’ claim within

the time period or notify the Plaintiffs why it needed more time, as required by Tex. Ins.

Code 542.056.

       49.      Defendant failed to timely conduct a proper investigation of the damages

to the subject property resulting from a covered peril. resulting in a delay of payment of

adequate insurance benefits as contracted under the insurance policy between the parties.

       50.      Defendant’s failure to give adequate consideration to the information

provided by Plaintiffs’ public adjuster and Richard Clarke, resulted in additional delay of

payment of the claim after having sufficient information to make payment for such claim.




                                             10
 Case 4:19-cv-04365 Document 1 Filed on 11/06/19 in TXSD Page 11 of 15



       51.     WESTCHESTER ignored the information provided by Plaintiffs and

Plaintiffs’ public adjuster during the handling of the claim and did not make any

additional payment.

       52.     WESTCHESTER, upon receipt of the Risk Protection Services estimate

from Richard Clarke and Plaintiffs, had sufficient information to make full payment to

Plaintiffs for the damages, but as of this date has failed to do so.

                    COUNT IV - BREACH OF COMMON LAW
                   DUTY OF GOOD FAITH AND FAIR DEALING

       53.     Each of the foregoing paragraphs is incorporated by reference here fully.

       54.     Defendant’s conduct constitutes a breach of the common law duty of good

faith and fair dealing owed to its insured pursuant to the insurance contract and in direct

contradiction of the applicable industry standards of good faith and fair dealing.

       55.     Defendant failed to conduct a proper and thorough evaluation, failing to

perform adequate testing of the building to more accurately investigate and evaluate the

damages, failing to advise Plaintiffs that it had not performed proper testing of the

building and had not properly investigated and evaluated the damages, and preparing

both a misleading and inaccurate damage estimate.

       56.     Defendant’s failure, as described above, to adequately and reasonably

investigate, evaluate, and pay the benefits owed under the insurance contract, knowing

full well through the exercise of reasonable diligence that its liability was reasonably

clear, resulted in a breach of the duty of good faith and fair dealing.

       57.     WESTCHESTER ignored the information provided by Plaintiffs’ public

adjuster during the handling of the claim and did not make full payment.




                                              11
 Case 4:19-cv-04365 Document 1 Filed on 11/06/19 in TXSD Page 12 of 15



       58.     WESTCHESTER failed to make any payment after receipt of the

additional information from the public adjuster and Richard Clarke, when

WESTCHESTER knew or should have known liability was reasonably clear.

                     COUNT V – VIOLATIONS OF THE TEXAS
                      DECEPTIVE TRADE PRACTICES ACT

       59.     Each of the foregoing paragraphs is incorporated by reference here fully.

       60.     At all material times herein, Plaintiffs were “consumers” who purchased

insurance products and services from Defendant, WESTCHESTER and the products and

services form the basis of this action.

       61.     Defendant WESTCHESTER has violated the Texas Deceptive Trade

Practices-Consumer Protection Act (“DTPA”) in at least the following respects:

               a. By accepting insurance premiums but refusing without a
                  reasonable basis to pay benefits due and owing, engaged in an
                  unconscionable action or course of action prohibited by DTPA §
                  17.50(a)(1)(3) in that      Defendant WESTCHESTER took
                  advantage of Plaintiffs’ lack of knowledge, ability, experience,
                  and capacity to a grossly unfair degree, resulting in a gross
                  disparity between the consideration paid in the transaction and
                  the value received, all in violation of Chapters 541 and 542 of
                  the Texas Insurance Code;

               b. Generally engaging in unconscionable courses of action while
                  handling the claim; and/or

               c. Violating the provisions of the Texas Insurance Code, as further
                  described elsewhere herein.


                             KNOWLEDGE AND INTENT

       62.     Each of the acts described above, together and singularly, was done

“knowingly” and “intentionally” and was a producing cause of Plaintiffs’ damages

described herein.




                                            12
 Case 4:19-cv-04365 Document 1 Filed on 11/06/19 in TXSD Page 13 of 15



                               DAMAGES AND PRAYER

        63.    WHEREFORE,           PREMISES        CONSIDERED,          Plaintiffs   herein,

complain of Defendant WESTCHESTER’S acts and omissions and pray that, Defendant

be cited to appear and answer and that upon a final trial on the merits, Plaintiffs recover

from Defendant the following:

        64.    Plaintiffs would show that the aforementioned acts, taken together or

singularly, constitute the proximate and/or producing causes of damages sustained by

Plaintiffs.

        65.    For breach of contract by Defendant, WESTCHESTER, Plaintiffs are

entitled to regain the benefit of their bargain, which is the amount of the claims, together

with attorney’s fees, pursuant to Tex. Civ. & Rem. Code Sec. 38.001 et seq.

        66.    For noncompliance with the Texas Unfair or Deceptive Practices Act by

Defendant, WESTCHESTER, Plaintiffs are entitled to actual damages, which includes

the loss of the benefits that should have been paid pursuant to the policy, including but

not limited to direct and indirect consequential damages, mental anguish, court costs and

attorney’s fees. For knowing conduct of the acts complained of, Plaintiffs ask for three

(3) times its actual damages, pursuant to Tex. Ins. Code Ann. Section 541.152 et seq.

        67.    For noncompliance with the Texas Prompt Payment of Claims Act by

Defendant, WESTCHESTER, Plaintiffs are entitled to the amount of their claim, as well

as ten (10) percent interest per annum post judgment interest, together with reasonable

and necessary attorney’s fees, as allowed by law, and for any other further relief, either at

law or in equity, to which it may show itself to be justly entitled, pursuant to Tex. Ins.

Code Sec. 542.058 et seq. and 542.060 et seq.




                                             13
 Case 4:19-cv-04365 Document 1 Filed on 11/06/19 in TXSD Page 14 of 15



       68.     For violations of the common law duty of good faith and fair dealing by

Defendant, WESTCHESTER, Plaintiffs are entitled to actual damages, direct and indirect

consequential damages, mental anguish, and exemplary damages.

       69.     For noncompliance with the Texas Deceptive Trade Practices Act

(“DTPA”) by Defendant, WESTCHESTER, Plaintiffs are entitled to actual damages,

which includes the loss of the benefits that should have been paid pursuant to the policy,

including but not limited to direct and indirect consequential damages and mental anguish

damages, court costs and attorney’s fees. For knowing conduct of the acts complained

of, Plaintiffs ask for three (3) times their damages, pursuant to the DTPA and Tex. Ins.

Code Ann. Section 541.152 et seq.

                                    JURY DEMAND

       70.     Plaintiffs respectfully demand a trial by jury.




                        SIGNATURE BLOCK ON NEXT PAGE




                                            14
Case 4:19-cv-04365 Document 1 Filed on 11/06/19 in TXSD Page 15 of 15



                                  Respectfully submitted,

                                  PANDIT LAW FIRM, L.L.C.


                                  BY: /s/ Phillip N. Sanov
                                  PHILLIP N. SANOV,
                                  Texas State Bar No. 17635950
                                  Fed. Adm. No. 1148342
                                  CARLA R. DELPIT,
                                  Texas State Bar No. 24082183
                                  Fed Adm. No. 2248226
                                  One Galleria Tower
                                  2700 Post Oak Blvd., 21st Floor
                                  Houston, Texas 77056
                                  Telephone: (832) 583-5663
                                  Facsimile:      (504) 313-3820
                                  Email: psanov@panditlaw.com
                                          cdelpit@panditlaw.com

                                  ATTORNEYS FOR PLAINTIFFS
                                  KAMLESH BHAKTA AND
                                  BHAGVATI BHAKTA D/B/A
                                  ALMEDA INN




                                 15
